Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendment to the claims, filed 01/14/2021, are accepted. Claims 1 and 4-6 are amended; and claims 2-3 and 7-10 are cancelled.
	Applicant’s amendments to the specification, filed 01/14/2021, are accepted.
Response to Arguments
2)	Applicant’s arguments, see page 9, section titled “Objection to the drawings”, filed 01/14/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see page 9, section titled “Objections to the specification”, filed 01/14/2021, with respect to the specification and abstract have been fully considered and are persuasive.  The objections of the specification and abstract have been withdrawn.
Applicant’s arguments, see page 9, section titled “Claim objections”, filed 01/14/2021, with respect to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn.
Applicant’s arguments, see page 10, section titled “Rejection of claims 1-10 under 35 U.S.C. § 112(b)”, filed 01/14/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-10 has been withdrawn.

EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Schaefer (Reg. No. 47921) on 02/08/2021.
The application has been amended as follows: 
Claim 1, line 1, “nasal ejecting which can” is amended to “nasal ejecting catheter which can”
Claim 1, line 6, “containing oval segment” is amended to “containing an oval segment”
Claim 1, line 8, “the opposite side” is amended to “an opposite side”
Claim 1, line 9, “the closed distal end” is amended to “the closed flat distal end”
Claim 1, line 15, “the diameter” is amended to “a diameter”
Allowable Subject Matter
4)	Claims 1 and 4-6 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is U.S. Patent No. 6536437 to Dragisic. While Dragisic teaches a nasal ejecting catheter which can be adapted to connect to a syringe (Fig. 8; 112, 131, 133, 135) for nasal flushing treatment (Figs. 6-9), comprising: a catheter body (Fig. 6; 110 and 116) and a connector (Fig. 6; 114), the said catheter body including a closed distal end (Fig. 8; 120), a transitional segment (as shown in Fig. 7), a circular normal segment (as shown in Fig. 7), and an open end (as shown in Fig. 6) on an opposite side of the closed distal end, and multiple side holes (Fig. 6; 122) near the closed distal end; the said catheter body being made of soft and elastic material (Col. 5, line 31) so that the catheter can be inserted into a slit space smaller than a diameter of the circular normal segment; Dragisic fails to teach, alone or in combination, where the nasal ejecting catheter is collapsible; where the closed distal end of the catheter body is flat; and where the transitional segment comprising a flat closed segment and a lumen containing an oval segment.
	The structure of the catheter being collapsible, and comprising a catheter body with a flat closed end and a flat closed segment in conjunction with an oval segment lumen imparts a novel and non-obvious function to the claimed invention; namely, allowing the catheter to navigate the nasal cavity while avoiding accidental entry into the sinus - as noted by Applicant on Page 12, lines 8-12, of the Specification as originally filed.

Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783